 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FORREST KENDRID,                                  No. 2:18-cv-0112-KJM-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    B. FORESTER, et al.,
15                       Defendants.
16

17           Plaintiff is a civil detainee proceeding without counsel in an action brought under

18   42 U.S.C. § 1983. On August 6, 2019, the Magistrate Judge issued an order denying plaintiff’s

19   request for the appointment of counsel and on October 8, 2019, 2019, the Magistrate Judge issued

20   an order screening plaintiff’s amended complaint as provided by 28 U.S.C. § 1915(e)(2). ECF

21   Nos. 23 & 24. Plaintiff has filed a document titled, “Motion for Appointment of Counsel –

22   Motion for Reconsideration – Appeal to District Judge,” which the Court construes as a motion

23   for reconsideration of the Magistrate Judge’s orders. ECF No. 25.

24           Local Rule 303(f) provides that Magistrate Judge’s orders shall be upheld unless “clearly

25   erroneous or contrary to law.” Upon review of the entire file, the court finds the Magistrate

26   Judge’s rulings are not clearly erroneous or contrary to law.

27   /////

28   /////
 1          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the orders of the
 2   Magistrate Judge filed August 6, 2019 and October 8, 2019, are affirmed.
 3   DATED: November 19, 2019.
 4

 5                                                 UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
